DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 11 of Remarks, filed 7 January 2021, with respect to the outstand objections and 35 U.S.C. 112 rejections have been fully considered and are persuasive.  The outstanding objections and rejections of 7 October 2020 has been withdrawn. 
	Applicant’s arguments dated 7 January 2021 with respect to the 35 U.S.C. 102 and 103 rejections have been fully considered but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 10-12, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,236,892 to Feler, hereinafter Feler 892.

Regarding claim 2, Feler 892 further teaches wherein the first electrode section is arranged at a proximal end of the electrode array (proximal electrode group 40) and/or the second electrode section is arranged at a distal end of the electrode array (distal electrode group 30).
Regarding claim 3, Feler 892 further teaches wherein the electrodes in the first electrode section are identical to the electrodes in the second electrode section (see Fig 2: electrodes 42 of the proximal section 40 and electrodes 34 of distal section 30 all denoted as identical electrodes 20).
Regarding claim 4, Feler 892 further teaches wherein at least one electrode has a length that is 2.0-4.0 times of a width (Col 5, lines 59-62: electrodes 32a and 32b have a length of 4mm and a width of 1.2mm).

Regarding claim 8, Feler 892 discloses wherein the longitudinal axis of the electrode array is in a direction of a longitudinal orientation of the electrodes (see Fig 4: electrodes arranged longitudinally), wherein the first electrode section is symmetrical with respect to the longitudinal axis (Fig 4: electrodes 42 arranged longitudinally) and with respect to a radial axis in the first electrode section (Fig 4: electrodes 42 are in a single line and thus radially parallel), the radial axis -5-Application No.: 16/426,897Attorney Docket No.: GTH19302perpendicular to the longitudinal axis, and wherein the second electrode section is symmetrical with respect to the longitudinal axis (Fig 4 electrodes 32a, 32b, and 34 arranged along longitudinal axis) and asymmetrical with respect to the radial axis in the second electrode section (Fig 4: transverse offset results in asymmetry).
Regarding claim 10, Feler 892 further teaches wherein the second electrode section comprises at least three columns aligned with the longitudinal axis and more than five radial rows (Fig 4: electrodes 32a, 32b, and 34).
Regarding claim 11, Feler 892 further teaches wherein a distance between electrodes of the first electrode section is less than a width of an electrode of the first or second electrode sections, the distance chosen in a range of 50% to 95% of the width of the electrode of the first or second electrode sections (Col 5, lines 59-67: the width in relation to spacing is 4mm and the center to center longitudinal spacing is 7 cm, making the spacing 3mm).
Regarding claim 12, Feler 892 further teaches wherein in the second electrode section, the electrodes in neighboring columns are arranged with a transversal offset relative to each other (Fig 4: see columns of electrodes 32a, 34, and 32b).

Regarding claim 17, Feler 892 further teaches wherein electrodes of the first and second electrode section have a common orientation, parallel to the longitudinal axis of the electrode array (Fig 4: see electrodes 32a, 32b, 34, and 42).
Regarding claim 18, Feler 892 further teaches wherein the width and length of the electrodes of the first electrode section are identical to the width and length of the electrodes of the second electrode section (see Fig 2: electrodes 42 of the proximal section 40 and electrodes 34 of distal section 30 all denoted as identical electrodes 20).
Regarding claim 19, Feler 892 further teaches wherein the second number of electrodes of the second electrode section are arranged in parallel columns, the electrodes in neighboring columns arranged with a transversal offset relative to each other (Fig 4: see columns of electrodes 32a, 34, and 32b).
Regarding claim 20, Feler 892 further teaches wherein a distance between the electrodes of the first electrode section is less than the width of the electrode (Col 5, lines 59-67: the width in relation to spacing is 4mm and the center to center longitudinal spacing is 7 cm, making the spacing 3mm).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Feler 892 in view of US 2015/0032187 to Ranu et al., hereinafter Ranu.
Regarding claim 6, Feler 892 discloses the limitations of claim 1, but does not disclose wherein the electrode array has a length that is of 8-14 times of a length of an electrode of the first or second electrode sections.
However, Ranu teaches wherein the electrode array has a length that is of 8-14 times of a length of an electrode of the first or second electrode sections (Fig 12: the paddle is greater than the length of 8 electrodes).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the electrode array of Feler 892 wherein the electrode array has a length that is of 8-14 times of a length of an electrode of the first or second electrode sections, as taught by Ranu, for purpose of percutaneously implanting the lead bodies individually using an introducer (para 0065).

However, Ranu teaches a total number of electrodes in the electrode array is 16 electrodes (Fig 12: electrodes 1234).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the electrode array of Feler 892 wherein the electrode array has a total number of electrodes in the electrode array is 16 electrodes, as taught by Ranu, for purpose of percutaneously implanting the lead bodies individually using an introducer (para 0065).

Claims 9, 15, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Feler 892 in view of US 2012/0016453 to Feler et al., hereinafter Feler et al. 453.
Regarding claim 9, Feler 892 discloses the limitations of claim 8, but does not disclose wherein the first electrode section comprises at least three columns aligned with the longitudinal axis.
However, Feler et al. 453 teaches wherein the first electrode section comprises at least three columns aligned with the longitudinal axis (Fig 7: see proximal section arranged in 5 columns).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the electrode array of Feler 892 wherein the first electrode section comprises at least three columns aligned with the longitudinal axis, as taught by Feler et al. 453, for purpose of enabling a greater amount of electrical field resolution (para 0046).
Regarding claim 15, Feler 892 discloses (Fig 4) a lead paddle (paddle 16b) comprising at least one electrode array (abstract; electrodes sections 30 and 40), the at least one electrode array having a first electrode section with a first number of electrodes (5 electrodes 42) arranged in parallel columns (proximal electrode group 40: arranged in parallel along the axis of the paddle); and a second electrode section with a second number of electrodes (distal electrode group 30: 10 electrodes 32a, 34, 32b), 
Feler 892 does not disclose wherein the second number of electrodes are arranged in a number of columns less than the parallel columns of the first electrode section.
However, Feler et al. 453 teaches wherein the second number of electrodes are arranged in a number of columns less than the parallel columns of the first electrode section (Fig 7: see proximal electrode group has 5 columns and distal group has 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the electrode array of Feler 892 wherein the second number of electrodes are arranged in a number of columns less than the parallel columns of the first electrode section, as taught by Feler et al. 453, for purpose of enabling a greater amount of electrical field resolution (para 0046).
Regarding claim 21, Feler 892 discloses the limitations of claim 1, but does not disclose wherein the more than two electrodes of the first-8-Application No.: 16/426,897 Attorney Docket No.: GTH19302electrode section are arranged in columns along the common axis, and the electrodes of the second electrode section are arranged in a number of columns less than the columns of the first electrode section.
However, Feler et al. 453 teaches wherein the more than two electrodes of the first-8-Application No.: 16/426,897 Attorney Docket No.: GTH19302electrode section are arranged in columns along the common axis, and the electrodes of the second electrode section are arranged in a number of columns less than the columns of the first electrode section. (Fig 7: second (distal) section has 3 columns and first (proximal) section has 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the electrode array of Feler 892 wherein the more than two electrodes of the first-8-Application No.: 16/426,897 Attorney Docket No.: GTH19302electrode section are arranged in columns along the common axis, and the 
Regarding claim 22, Feler 892 further teaches wherein a portion of the electrodes of the second electrode section are positioned on a longitudinal axis of the electrode array (electrodes 34 arranged along the longitudinal axis).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Feler 892 in view of US 2019/0344070 to Molnar et al., hereinafter Molnar (cited previously).
Regarding claim 13, Feler 892 discloses the limitations of claim 12, but does not disclose wherein in the second electrode section, a distance between neighboring electrodes arranged in a common column is in a range of 135% to 155% of the length of an electrode.
However, Molnar teaches wherein in the second electrode section, a distance between neighboring electrodes arranged in a common column is in a range of 135% to 155% of the length of an electrode (para 0077).
Though Molnar does not disclose the exact range claimed it does disclose a distance of no more than two times the length of the electrodes; consequently, it would have been obvious to one of ordinary skill in the art to have specified the distance range claimed since the office considers overlapping ranges to be a case of prima fascia obviousness (See MPEP 2144.05.1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the electrode array of Feler 892 wherein in the second electrode section, a distance between neighboring electrodes arranged in a common column is in a range of 135% to 155% of the length of an electrode, as taught by Molnar, for purpose of shifting .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792